Per Curiam.
Plaintiff; brought action against the defendant for damages incurred by plaintiff through the negligent operation of defendant’s automobile. The court returned a judgment of no cause of action.
Plaintiff filed a motion for a new trial on the basis of newly discovered evidence, which was denied by the trial judge.
A review of the record indicates that the plaintiff did not comply with common pleas court rule No 18. Also the plaintiff did not show that with reasonable diligence he could not have discovered and produced such evidence at trial.
Affirmed.